Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                               DETAILED ACTION
This is in response to the communication filed on 03/08/2022 and 03/24/2022. Claims 2-21 were pending in the application. Claims 2-21 have been allowed.  
                                                            Terminal Disclaimer
The terminal disclaimer filed on 03/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 10,826,709; 10,892,898 and 11,088,849 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see page 7 of remarks, filed on 03/08/2022, with respect to obviousness type double patenting rejections of claims 2-21 have been fully considered and are persuasive.  Previous obviousness type double patenting rejections are withdrawn as terminal disclaimer filed on 03/24/2022 is approved. Applicant’s arguments, see page 8 of remarks, filed on 03/08/2022, with respect to 35 USC 103 type rejections of claims 2-21 have been fully considered and are persuasive.  Previous 35 USC 103 type rejections are withdrawn. 
                                   Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowances: 


Duffield et al, US 2019/0279172 A1; Zeng, US 2019/0268407 A1; and Christidis et al, US 2019/0156332 A1 were cited as the closest prior arts of the record during the prosecution of this application and parent application, however these references taken singly or in combination with one another do not teach/ suggest all of the claimed limitations recited in any of the independent claims in this application.
Duffield et al reference teaches a method for validating blockchain accounts that comprises receiving provided data at one or more decentralized storage modules for storage, wherein at least one of the one or more decentralized storage modules resides on a master node, validating the provided data against a defined schema, and obtaining a decentralized multi-party consensus indicating acceptance of the provided data (See Duffield et al , Title; and Abstract) Duffield et al  further teaches transitioning account data from old state or new state, and signing state transition hash with account with client private key (See Duffield et al , para. [0069] and [0220]) However,  Duffield et al fails to teach expressly wherein the shared storage node stores historic state information associated with one or more blocks of the blockchain as a historic state tree, wherein the historic state tree includes key-value pairs (K VPs) with values including a first account state of a first account associated with the blockchain network and keys including a first hash value of the first account state, and wherein the consensus node does not store the 
Zeng reference teaches a system for facilitating service management for the infrastructure of blockchain networks comprising an allocation component, a grouping component, and an implementation component. The allocation component can assign, within a blockchain network, a first group of nodes of a first node type to a first set of operation slots and a second group of nodes of a second node type, different than the first node type, to a second set of operation slots. The implementation component can execute a service management operation. A consensus algorithm can be satisfied during an execution of the service management operation (See Zeng, Title; and Abstract) Zeng further teaches when the one or more transactions are completed, there is a blockchain where all the blocks are persisted, which can provide a verifiable history of all the state changes on one or more channels (See Zeng, para. [0071]) However, Zeng fails to teach expressly wherein the shared storage node stores historic state information associated with one or more blocks of the blockchain as a historic state tree, wherein the historic state tree includes key-value pairs (K VPs) with values including a first account state of a first account associated with the blockchain network and keys including a first hash value of the first account state, and wherein the consensus node does not store the historic state tree; and wherein the shared storage node sends the account state to the consensus node in response to previously received data used for retrieving an account state stored in the historic state tree.
Christidis et al reference teaches  a method for optimization of high volume transaction performance on blockchain including steps of identifying a newly proposed transaction of a blockchain, initiating a consensus operation to determine whether to authorize the newly proposed transaction, retrieving a key-value   pair identified from a previous transaction, comparing an index value  associated with the key-value   pair of the previous transaction to an index value   associated with a key-value pair of the newly proposed transaction, and providing an affirmative consensus to accept the newly proposed transaction in the blockchain when the index value  associated with the key-value   pair of the previous transaction is contiguously sequential with the index value  associated with the key-value   pair of the newly proposed transaction (See Christidis et al, Title and Abstract) However,  Christidis et al  fails to disclose expressly wherein the shared storage node stores historic state information associated with one or more blocks of the blockchain as a historic state tree; and wherein the consensus node does not store the historic state tree; and wherein the shared storage node sends the account state to the consensus node in response to previously received data used for retrieving an account state stored in the historic state tree.
                                                             Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494